Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 16, 2017

                                     No. 04-16-00368-CR

                                       Peter Mark LEE,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the County Court at Law No. 7, Bexar County, Texas
                                 Trial Court No. 493014
                         Honorable Genie Wright, Judge Presiding


                                        ORDER

      The State’s motion for extension of time to file brief is hereby granted.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court